DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3 to 8 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not reveal or render obvious the damping force control device of claim 1, wherein (in combination with the other recited elements and limitations) for example, the controller is configured to perform the specific control of the damping coefficient(s) instead of the ordinary control when the specific condition is satisfied, the damping coefficient of the shock absorber corresponding to the at least one ungrounded wheel is set to a second specific value smaller than the first specific value to which the damping coefficient of the shock absorber corresponding to each grounded wheel is set when the specific condition is satisfied, each of the shock absorbers generates a damping force that is a product of the damping coefficient of the respective shock absorber and a vertical relative speed between the sprung mass part and the unspring mass part associated with the respective shock absorber, and the controller controls an actuator of each shock absorber so that a control stage of the respective shock absorber corresponds to the damping coefficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The IDS filed 28 October 2021 has been considered.
For  example, regarding JP 06-247130, cited by applicant, the examiner cites herewith an EPO translation of this document which apparently indicates that the damping coefficient (of a shock absorber) is reduced when a wheel load (as represented by a pressure j or a vehicle height m) is increased (e.g., claims 1 to 4).  (No indication is seen in this document that e.g., a damping coefficient of an ungrounded wheel is made to be smaller than the damping coefficient of a grounded wheel, or even of any ungrounded wheels, although the purpose of this invention is to provide excellent grounding properties in a bad road running condition.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667